                                        Case
                                         Case4:18-cv-01044-HSG
                                              4:18-cv-01044-HSG Document
                                                                 Document225-1
                                                                          223 Filed
                                                                               Filed06/26/19
                                                                                     06/27/19 Page
                                                                                               Page11ofof11




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TECHSHOP, INC.,                                  Case No. 18-cv-01044-HSG
                                   8                  Plaintiff,                          FINAL JUDGMENT
                                   9            v.

                                  10     DAN RASURE, et al.,
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13         In accordance with the jury’s verdict in this matter, as rendered on June 12, 2019, IT IS

                                  14   HEREBY ORDERED THAT Final Judgment be entered in favor of Plaintiff TechShop, Inc., and

                                  15   against Defendants and Counter-Claimants Dan Rasure, TechShop 2.0 LLC, and TechShop 2.0

                                  16   San Francisco LLC.

                                  17         IT IS SO ORDERED.

                                  18   Dated: 6/26/2019

                                  19                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
